O'Connor, C.J.
*1201{¶ 1} Robert Thompson has filed an affidavit with the clerk of this court, purportedly under R.C. 2701.03. According to Mr. Thompson's affidavit, he filed the underlying legal-malpractice action in the Franklin County Court of Common Pleas. However, he avers that "[a] change of venue to Delaware County, Ohio, is pending," and he seeks to disqualify the two judges of the Delaware County Court of Common Pleas, General Division-Judge David Gormley and Judge Everett Krueger-from presiding over this matter.
{¶ 2} Mr. Thompson's affidavit is premature. R.C. 2701.03(A) authorizes a litigant to file an affidavit of disqualification "in a proceeding pending before the court." According to Mr. Thompson's affidavit, the underlying case remains pending in Franklin County. Indeed, he has failed to identify a Delaware County case number; nor has he identified which Delaware County judge was assigned to his case. Under these circumstances, it would be inappropriate to rule on the issue of Judge Gormley's or Judge Krueger's potential disqualification. See In re Disqualification of Hayes , 135 Ohio St.3d 1221, 2012-Ohio-6306, 985 N.E.2d 501, ¶ 4-7 ; In re Disqualification of Grossmann , 74 Ohio St.3d 1254, 1255-1256, 657 N.E.2d 1356 (1994).
{¶ 3} The affidavit of disqualification is therefore dismissed.